I reluctantly concur in the resolution of this case. I believe that there is ample evidence in the record to support Hart's convictions for aggravated murder and aggravated burglary. The record contains physical and testimonial evidence, properly adduced at trial, from which the jury, in resolving conflicts in the evidence and all reasonable inferences from it, need not have lost its way in finding that Earl Hart entered Anna Steffin's home by stealth or force, bound her hands, gagged her, and asphyxiated her with his hands while committing a theft offense or another felony. See Tibbs v. Florida (1982), 457 U.S. 31,102 S. Ct. 2211, 72 L. Ed. 2d 652.
However, I cannot say that the prosecutor's contention in closing argument that the victim may have suffered over a prolonged period was supported by credible evidence. SeeState v. Stephens; State v. Lott. Moreover, I cannot say that there is no reasonable possibility that the unsupported remarks about prolonged suffering contributed to Hart's convictions. I must emphasize, though, that were it not for the improper "sixteen days" argument, made after the prosecutor had personally conducted the direct examination of the deputy coroner, I would not reverse the judgment of the trial court. *Page 680